      Case 2:18-cv-02684-EJM Document 232 Filed 01/21/21 Page 1 of 1



 1
 2
 3
 4
 5
 6                      IN THE UNITED STATES DISTRICT COURT
 7                                FOR THE DISTRICT OF ARIZONA
 8
 9   Deshawn Briggs, et al.,                           No. CV-18-02684-PHX-EJM
10                  Plaintiffs,                        ORDER
11   v.
12   County of Maricopa, et al.,
13                  Defendants.
14
15          Pending before the Court is Plaintiffs’ Unopposed Motion for a Six-Day Extension

16   of Time to File a Reply to TASC’s Response to Plaintiffs’ Motion to Quash Defendant

17   TASC’s Subpoena to Slepian Smith, PLLC. IT IS HEREBY ORDERED granting the
18   motion. (Doc. 231). Plaintiffs shall file their Reply on or before January 27, 2021.

19          Dated this 21st day of January, 2021.

20
21
22
23
24
25
26
27
28
